Citation Nr: 0814258	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for arthritis of the 
fingers, hands, knees, and sacroiliac joints, claimed as 
degenerative arthritis of all major joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The November 2006 RO decision found that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for arthritis and the previous denial of 
October 1984 was final.  The veteran requested review by a 
Decision Review Officer (DRO).  The DRO decision was 
announced in the July 2007 Statement of the Case (SOC).  The 
DRO decision was partly favorable.  It found that the veteran 
had submitted new and material evidence to reopen his claim, 
but that the evidence in its entirety was not sufficient to 
support his claim.  The veteran and his representative have 
consequently based their substantive appeal and arguments to 
the RO and Board on a reopened claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that no matter how the RO 
developed the claim, VA has no jurisdiction to consider a 
finally denied claim unless the veteran submits new and 
material evidence.  Therefore, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has reviewed 
the record and agrees that the RO properly reopened the 
claim.  Thus, the Board will address the issues as certified 
by the RO.  

The issue of entitlement to service connection for arthritis 
of the fingers, hands, and knees is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  A bilateral hearing loss disability is not the result of 
disease or injury during the veteran's active service.  

2.  Tinnitus is not the result of disease or injury during 
the veteran's active service.  

3.  Arthritis of the sacroiliac joints was first manifested 
during the veteran's active wartime service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

3.  Arthritis of the sacroiliac joints was incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1111 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in June 2006 (hearing loss and tinnitus) and 
September 2006 (arthritis) that fully addressed all four 
notice elements and were sent prior to the initial AOJ 
decision in November 2006.  The letters informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The notice 
letters also informed the veteran, in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  


Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that, as to the issues decided at this time, 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained all VA and private medical records 
identified by the veteran.  The service medical records are 
in the claims folder.  The veteran has been examined and 
medical opinions obtained.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Arthritis and organic diseases of the nervous system, 
including sensorineural hearing loss may be presumed to have 
been incurred during active military service if manifest to a 
degree of 10 percent or more within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  


Hearing Loss & Tinnitus

The veteran contends that his work around aircraft during 
service resulted in his current hearing loss and tinnitus.  
As a lay witness, he is competent to report what he 
experienced, such a noise exposure.  However, he does not 
have the medical training or experience to determine the 
etiology or cause of a current disability.  Specifically, he 
does not have the medical expertise to provide competent 
evidence that exposure to aircraft noise in service caused 
his current hearing loss and tinnitus.  38 C.F.R. § 3.159(a) 
(2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this case, there is no competent medical evidence to 
support the veteran's claim.  There is nothing in the service 
medical records to show hearing loss or tinnitus.  There is 
no competent medical evidence of a hearing loss or tinnitus 
in the first year after he left active service.  There is no 
competent medical evidence of a hearing loss or tinnitus for 
many years after service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

VA had the veteran examined, in December 2007, and obtained a 
medical opinion.  That opinion was to the effect that the 
veteran's hearing loss and tinnitus were not due to acoustic 
trauma in service, but were more likely due to post service 
noise exposure and the aging process.  

In as much as there is no competent medical support for the 
veteran's claim, the recent VA medical opinion and the 
passage of many years without medical complaint form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claims for 
service connection for a hearing loss and tinnitus, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


Arthritis of the Sacroiliac Joints

There was no evidence of arthritis when the veteran was 
examined and accepted for service in September 1942.  The 
examination report lists his musculoskeletal defects as none.  

There is no evidence of arthritic symptomatology for over 10 
months after the veteran entered service.  In late July 1943, 
however, he complained of joint pain.  He said that it had 
bothered him for about a year.  While working for a packing 
company, he began to notice aching in his fingers, knees, 
back, and left hip during fall and winter.  Daily, for about 
2 weeks, his knees and hands, middle phalangeal joints, 
swelled.  He had intermittent pain and swelling in his left 
knee and fingers, as well as occasional pain in his knees, 
back and left hip.  He had occasional pain until 3 weeks or a 
month earlier, involving the left knee, left hip, and middle 
finger joints.  He had pain with drawing of the fingers and 
could not straighten them out.  He felt drowsy and tired.  

July 1943 X-rays of the left knee and both hands showed no 
evidence of arthritis or other abnormality, but studies of 
the pelvis disclosed beginning arthritic changes in the left 
sacroiliac joint.  

The final diagnosis, in August 1943, was arthritis, chronic, 
non-suppurative, non-venereal, cause undetermined, involving 
the fingers of both hands, left knee, and left sacroiliac 
joint.  "EPTI," (existed prior to induction).  That 
diagnosis was reflected on the certificate of disability for 
discharge.  

In November 2007, the veteran was examined for VA by a 
physician's assistant.  She produced detailed findings  and a 
diagnosis of extensive degenerative joint disease involving 
the sacroiliac joints, bilateral knees, hips, shoulders, 
thoracic, lumbar, and cervical spine, and hands.  She 
expressed the opinion that, "It is clear from the 
certificate of disability for discharge present in the 
service medical records that this condition existed prior to 
induction to service and was not aggravated by active service 
nor causally related to hospital bed rest and aspirin 
therapy.  Current status of degenerative joint disease is 
reflective of the natural progression and is not caused by or 
a result of treatment for pre-existing condition during 
active service or aggravated by active duty military 
service."  




Discussion

The veteran is presumed to have been in sound condition when 
examined and accepted for service, except for defects noted 
at the time of examination and acceptance for service, or 
where clear and unmistakable evidence demonstrates that the 
disease or injury existed before service.  38 U.S.C.A. § 1111 
(West 2002).  

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  The Federal Circuit has established that the 
burden falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
disability existed prior to service and by clear and 
unmistakable evidence that the disability was not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition.  38 U.S.C.A. § 
1153 (West 2002).  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  See also VAOPGCPREC 3-03 (July 16, 2003).  

There was no evidence of arthritis of the sacroiliac joints 
when the veteran was examined and accepted for service in 
September 1942.  Beginning degenerative changes were seen in 
the left sacroiliac joint on X-rays 10 months later, in late 
July 1943.  The only evidence of pre-existence is the 
veteran's report of some pre-service aching.  This could be 
evidence of pre-existence, although lay recollections do not 
generally rise to the level of clear and unmistakable 
evidence.  There is nothing in the service medical records 
that could be considered clear and unmistakable evidence that 
the disability did not increase in severity during service.  

The Board notes that the recent VA medical opinion included 
statements that the veteran's arthritis was not aggravated by 
service.  However, the only support cited was the certificate 
of disability for discharge with its assertion that the 
condition existed prior to service.  That is, the opinion 
simply restated the service medical records that were already 
of record without providing any analysis of medical findings.  
The medical opinion failed to identify any clear and 
unmistakable evidence that the disability did not increase in 
severity during service.  

Conclusion

While X-ray studies during service disclosed arthritis in the 
left sacroiliac joint, X-rays of other joints were negative.  
Yet, there were positive findings involving other joints.  
There was enlargement of the phalageal first joints, shiny 
skin and some flexion deformity.  The left knee was tender 
about the epicondyle and there was tenderness over the left 
hip.  The military doctors diagnosed arthritis, but did not 
determine what kind it was, merely "cause undetermined."  
Without a clear diagnosis and understanding of the condition, 
its natural progress cannot be known.  This means that there 
cannot be "clear and unmistakable evidence" that an 
increase in severity was within the natural progress of the 
condition.  

Arthritis of the sacroiliac joints was not found when the 
veteran was examined and accepted for service in September 
1942.  Beginning degenerative changes were seen in the left 
sacroiliac joint on X-rays 10 months later, in late July 
1943.  There is no clear and unmistakable evidence that the 
disability did not increase in severity during service.  The 
government has not met its burden of proof to rebut the 
presumption of soundness.  Consequently, service connection 
for arthritis of the sacroiliac joints must be granted.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

Service connection for arthritis of the sacroiliac joints is 
granted.  



REMAND

As discussed above, the nature of the arthritis during 
service was "cause undetermined," except for the 
degenerative changes found in the sacroiliacs.  To properly 
adjudicate this claim, VA needs an opinion as to the nature 
of the arthritis found in service.  Moreover, the recent VA 
opinion did not address the required evidentiary standard, 
which requires clear and unmistakable evidence.  

Accordingly, the issue of entitlement to service connection 
for arthritis of the fingers, hands, and knees is REMANDED to 
the AMC for the following action:

1.  The veteran should be scheduled for 
a rheumatology examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond with a complete 
explanation.  

a.  What residuals does the veteran at 
least as likely as not currently have 
from the arthritis - other than of the 
sacroiliac joint - noted in service? 
(but not confirmed by X-ray, see July 
1943 X-ray report)  A diagnosis for any 
residuals should be provided.  

b.  Is there clear and unmistakable 
evidence that the arthritis noted in 
service existed before service?  If so, 
what is that evidence?  

c.  If there is clear and unmistakable 
evidence that the arthritis manifested 
in service existed before service, does 
the symptomatology noted in July 1943 
at least as likely as not reflect an 
increase in severity during service.  
If so, what is that evidence?  

d.  If there is clear and unmistakable 
evidence that the arthritis manifested 
in service existed before service, and 
the symptomatology noted in July 1943 
reflects an increase in severity during 
service, is there clear and 
unmistakable evidence that the 
increased severity was within the 
natural progress of the disease?  If 
so, what is that evidence?  

2.  Thereafter, the AMC should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


